DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 4/28/2022. Claim 1 has been cancelled. Claims 2-10 have been amended. Claim 21 is newly added. Claims 2-21 are pending.
Newly added claim 21 recites similar features to cancelled claim 1, while adding more features recited to clarify over the cited prior arts.
The amendments have overcome the 112(b) issues, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the cited prior arts have fully considered and are persuasive in light of the current amendments.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Yamada (20100125429) discloses a circuit for measuring leakage on a plurality of word lines in a memory device by determining whether a leakage current on one of the plurality of word lines is acceptable relative to a reference current.

However, with respect to independent claim 21, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “connecting the reference current to a current mirror circuit in the leakage detection circuit to generate a first mirrored current; generating a first leakage detection voltage from the first mirrored current; determining a digital reference code based on the first leakage detection voltage, the digital reference code configured to establish a leakage current threshold; disconnecting the reference current from the current mirror circuit; connecting the leakage detection circuit to a set of word lines of a storage block of a non-volatile memory array; generating a memory current within the set of word lines; connecting the memory current to the current mirror circuit to generate a second mirrored current; generating a second leakage detection voltage from the second mirrored current; determining a digital leakage code based on the second leakage detection voltage, the digital leakage code configured to represent leakage current from the set of word lines; comparing the digital reference code and the digital leakage code; and determining that the storage block is unusable in response to the digital leakage code exceeding the digital reference code”, and with respect to independent claim 11, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a current mirror circuit coupled to the word line voltage from the driver circuit and coupled to the current control circuit, the current mirror circuit configured to mirror one of a reference current supplied by the current control circuit and a memory current from the set of word lines; a resistor configured such that the resistor transforms one of the reference current and the memory current into a leakage detection voltage; and a successive approximation analog to digital conversion circuit (SAR ADC circuit) configured to receive the leakage detection voltage and generate a digital output code based on the leakage detection voltage, the digital output code comprising one of a reference code and a leakage code, the SAR ADC circuit connected in series to the resistor and to the current mirror circuit; and a die controller configured to: direct the leakage detection circuit to determine a reference code that comprises a leakage current threshold; direct the leakage detection circuit to determine a leakage code that comprises a leakage current from the set of word lines; compare the reference code and the leakage code”, and with respect to independent claim 19, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a current mirror circuit coupled to the programming voltage from the driver circuit and coupled to the current control circuit, the current mirror circuit configured to mirror one of a reference current supplied by the current control circuit and a memory current from the selected word lines; and a source transformer configured to transform one of the reference current and the memory current into a leakage detection voltage; wherein the leakage detection circuit is configured to output a 9-bit digital output code within nine clock cycles, the digital output code comprising one of a reference code and a leakage code; and a die controller configured to: direct the leakage detection circuit to determine a reference code that comprises a leakage current threshold; direct the leakage detection circuit to determine an even leakage code that comprises a leakage current from even selected word lines; compare the reference code and even leakage code; determine that the even selected word lines have unacceptable leakage current in response to the even leakage code exceeding the reference code; direct the leakage detection circuit to determine an odd leakage code that comprises a leakage current from odd selected word lines; compare the reference code and odd leakage code”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 2-21 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111